EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent email with Brian Lempia on 3/19/21.
The application has been amended as follows: 

Claim 1: (Examiner’s Amendment) A pulse measurement apparatus, the apparatus comprising: 
a communicator configured to transmit a first signal to a user and receive a second signal reflected from the user during a predetermined time; 
a setting device configured to set a frequency band of a filter to a first frequency band or a second frequency band, the filter configured to extract a signal of the set frequency band from the second signal; and 
a pulse detector configured to measure a pulse from the signal extracted by the filter, analyze an average pulse, and detect pulse information of the user from the analyzed average pulse; 
a user recognizing device configured to recognize the user based on information of the user who rides in a vehicle; 
wherein the setting device is configured to set the frequency band of the filter to the first frequency band when the user is a recognized user but is not a previously registered user and set the frequency band of the filter to the second frequency band based on learning data stored in response to [[the user when]] the recognized user [[is the]]being the previously registered user, [[and]] 
wherein the previously registered user [[includes]]is registered through user input by the user or from data received from a vehicle device and is stored in a storage.

Claim 7: (canceled)
Claim 9: (Examiner’s Amendment) A pulse measurement method, the method comprising:
setting a frequency band of a filter to a first frequency band or a second frequency band; 
transmitting a first signal to a user; 
receiving a second signal reflected from the user during a predetermined time; 
extracting a signal of the set frequency band set in the filter from the second signal; and 
measuring a pulse from the extracted signal, analyzing an average pulse from the measured pulse, and detecting pulse information of the user from the analyzed average pulse; 
recognizing the user based on information of the user who rides in a vehicle before the setting of the frequency band; 
wherein the setting of the frequency band comprises setting the frequency band of the filter to the first frequency band when the recognized user is not a previously registered user and setting the frequency band of the filter to the second frequency band based on learning data stored in response to the user, when the recognized user is the previously registered user.
Claim 10: (canceled)
Claim 14: shall depend on Claim 9.
Claim 15: shall depend on Claim 9.


The following is an examiner’s statement of reasons for allowance:  While the cited prior art of Gamble teaches different filters for a new user (implying that the filter for a known user would be different), there is no mention of setting the filter bands of a filter based on recognizing a user that is not registered (as opposed to simply not recognizing a user) as well as setting filter bands for a ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAYLEE R WILSON/Primary Examiner, Art Unit 3791